Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-20-2005

Comm of PA v. Bolick
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1917




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Comm of PA v. Bolick" (2005). 2005 Decisions. Paper 518.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/518


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 05-1917
                                    ________________

                      COMMONWEALTH OF PENNSYLVANIA

                                             v.

                               THOMAS M. BOLICK,
                                         Appellant
                       ____________________________________

                     On Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                              (D.C. Civ. No. 04-cv-03990)
                        District Judge: Honorable Jan E. DuBois
                      ____________________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  September 13, 2005

               Before: SLOVITER, BARRY and FISHER, Circuit Judges

                               (Filed: September 20, 2005)

                               _______________________

                                      OPINION
                               _______________________

PER CURIAM.

       In 1981, Appellant Thomas M. Bolick was convicted in Northumberland County,

Pennsylvania, of bank robbery and sentenced to a term of imprisonment (2½ to 10 years)

that has long since expired. In recent years, and despite the expiration of his sentence,
Bolick has sought to challenge his conviction by seeking post-conviction review in state

court. After his last such unsuccessful attempt, Bolick filed a Notice of Removal in the

United States District Court for the Eastern District of Pennsylvania, seeking to bring his

criminal proceeding (or at least the post-conviction review proceedings) to federal court.

       By order entered March 16, 2005, the District Court, inter alia, vacated the Notice

of Removal and dismissed the action with prejudice, finding a lack of federal jurisdiction

and noting that 28 U.S.C. § 1441 provides no basis for the removal of the state criminal

proceeding. Bolick timely filed this appeal.1

       After a review of the record, we will affirm for the reasons stated by the District

Court. In sum, the removal notice was improper and correctly rejected. Bolick has

presented no viable argument on appeal to question the propriety of the District Court’s

judgment.




       1
        Bolick also timely filed a motion for reconsideration, which the District Court
denied by Order entered March 23, 2005. Because Bolick did not file a timely appeal or
amended notice of appeal from the March 23 Order, we lack jurisdiction to review the
denial of reconsideration, and therefore confine our review to the denial of the Notice of
Removal. See Fed. R. App. P. 4(a)(4)(B)(ii).

                                                2